DETAILED ACTION

Allowable Subject Matter
Claims 1-3, 5-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art Lee et al. (US 2020/0285337 A1) do not teach “A touch sensor stack structure, comprising: a touch sensor structure having a substrate, sensing electrodes arranged on the substrate, and a bonding portion including pad portions electrically connected to the sensing electrodes; a circuit connection structure having an end portion bonded to the bonding portion of the touch sensor structure; and an optical film stacked on the touch sensor structure, the optical film comprising a protrusion covering the end portion of the circuit connection structure and overlapping the bonding portion, wherein a width of the protrusion of the optical film is larger than a width of the bonding portion of the touch sensor structure in a planar view.”
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior arts Lee. (US Patent 10,761,660) figures 3-4 and Hong (US Patent 9,348,474 B2) Fig. 2 embodiments are cited to other type of bonding structure of touch sensitive display device .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        February 26, 2022.
   20140331791